Citation Nr: 1233947	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for internal derangement of the right knee with degenerative joint disease (hereafter a right knee disability).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1961 to May 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The evidence of record indicates the Veteran's right knee disability is manifested by pain, effusion, limited flexion well exceeding 60 degrees, and limited extension less than 5 degrees.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee disability have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

In a claim for an increased disability rating, the VCAA requires  VA to notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular claimant's circumstances; that is, VA need not notify a claimant of alternative diagnostic codes that may be considered or notify him of any need for evidence demonstrating the effect that the worsening of the disability has on the particular claimant's daily life. Vazquez-Flores, 580 F.3d at 1278.  Further, except in instances where notice as to how to substantiate an increased rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 106-07 (2010).

In this case, the record reflects that the RO provided the Veteran with the notice required under the VCAA, Dingess, and Vazquez-Flores by letter mailed May 14, 2009.  Accordingly, the Board concludes that the duty to notify has been satisfied.    

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The Board concludes the duty to assist has been satisfied.  The Veteran's service treatment records and private medical records have been obtained and associated with the claim folder.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Further, the Veteran has been afforded two VA examinations, in May 2009 and June 2011.  The Board finds that these examinations are adequate for rating purposes, as each VA examiner reviewed the relevant evidence, examined the Veteran, to include conducting relevant tests, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board notes that a little more than a year has passed since the Veteran's most recent VA examination  in June 2011.  He has not stated, and there is no other evidence indicating, that there has been a material change in the severity of his right knee disability since that time.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record and, for the reasons expressed above, finds that the development of the claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

Accordingly, the Board will address the claim on the merits.

Increased rating

The Veteran claims entitlement to a disability rating in excess of 10 percent for his right knee disability.  For the following reasons, the Board finds that a rating in excess of 10 percent is not warranted.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

As discussed above, the Veteran's right knee disability, formally described in the rating decisions as internal derangement of the right knee with degenerative joint disease, is currently rated at 10 percent disabling under diagnostic code 5010-5261 (arthritis, traumatic; limitation of extension of leg).  See Rating decision dated August 12, 2009, page 2; see also 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a (2011).  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint. . .caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2011).  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  As noted above, joints that are actually painful, unstable, or malaligned should be entitled to at least the minimum compensable rating for the joint, therefore special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Board notes that in the recent case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and diagnostic code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id., at 43. 

The diagnostic codes pertaining to limitation of motion of the knee are diagnostic codes 5260 and 5261, which apply to limitation of flexion and limitation of extension, respectively.  Under diagnostic code 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when limited to 45 degrees; a 20 percent disability rating is assigned when limited to 30 degrees; and a 30 percent disability rating is assigned when limited to 15 degrees.  See 38 C.F.R. § 4.71a (2011).

Under diagnostic code 5261, a 0 percent disability rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent disability rating is assigned when limited to 10 degrees; a 20 percent disability rating is assigned when limited to 15 degrees; a 30 percent disability rating is assigned when limited to 20 degrees; a 40 percent disability rating is assigned when limited to 30 degrees; and a 50 percent disability rating is assigned when limited to 45 degrees.  See id. 

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II (2011). 

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In regard to the evidence of record, a May 8, 2009, private medical record from Summit (S.) Orthopedics shows that the Veteran experienced pain in his right knee after a misstep getting out of his car.  He described constant, sharp, throbbing, aching pain that disturbs his sleep.  He indicated that his knee swells and gives way, and that standing, walking, bending, and climbing stairs exacerbates his symptoms.  Resting and applying heat alleviated the symptoms.  See S. Orthopedics medical history form dated May 8, 2009.  During this visit, the doctor noted that the Veteran had an antalgic gait.  The right knee was tender on the medial and lateral joint line, with effusion present.  The Veteran showed a range of motion from 2 to 90 degrees without pain, and crepitus was not present.  X-rays showed the presence of degenerative joint disease.  See S. Orthopedics knee template dated May 8, 2009.  The doctor noted the Veteran reported that he cannot stand for more than five to six hours, but that he does not experience locking or buckling.  Fluid was removed from the Veteran's knee.  See S. Orthopedics medical record dated May 8, 2009.  The doctor provided the Veteran with a note to permanently reduce his work schedule to no more than five and a half hour shifts.  See S. Orthopedics work and activity release dated May 8, 2009.

At a May 26, 2009, VA examination, the Veteran explained that he experiences daily pain in his right knee on a scale of 1 to 2 out of 10, but that the pain increases to 7 to 8 out of 10 several times per week.  He said that standing for long periods causes pain and swelling, and that he tries to avoid squatting or stooping.  He uses ice, elevation, rest, and Tylenol to treat the pain.  See VA examination dated May 26, 2009, page 2.  He reported that his knee pain has caused him to reduce his hours at work, but that it has no effect on his other routine daily activities except those involving bending or stooping.  See id., at 3.  The Veteran's knee was tender, with some effusion, but the Veteran did not exhibit abnormal or guarding of movement or instability.  See id., at 3-4.  Range of motion of the right knee was 0 to 110 degrees of flexion, with some pain between 95 and 110 degrees.  The Veteran was able to extend his knee to 0 degrees.  His medial and lateral collateral ligaments were normal with firm end point.  The VA examiner observed a slightly altered gait, however, without pain.  The Veteran did not have any additional functional limitations on the right knee, nor did he have additional loss of range of motion when the knee was flaring up, or upon repetitive use.  See id., at 4.  

A May 28, 2009, MRI, ordered by his doctor from S. Orthopedics, reflected the Veteran's prior partial medial meniscectomy, performed in 1988.  See MRI report dated May 28, 2009, page 1; see also Operative Report dated April 29, 1988.  Although there was diffuse attenuation and irregularity of portions of the medial meniscus, the MRI showed no definite evidence of recurrent or persistent tearing.  See MRI report dated May 28, 2009, pages 1-2.  The middle and anterior portions of the lateral meniscus appeared to be intact.  See id., at 1.  There was tearing of the posterior horn of the lateral meniscus, and chronic rupture of the anterior cruciate ligament, with subsequent resorption of the ligament fibers.  Finally, mild to moderate effusion was present.  See id., at 2.  

The Veteran returned to his private orthopedist on June 9, 2009.  He indicated on his intake questionnaire that his knee pain was 70 percent better than it had been, and he rated his pain at a 2 out of 10.  However, he also indicated the knee had started buckling, which was new.  His pain was no longer constant, but it still was sharp and aching, and still woke him from sleep.  See S. Orthopedics medical questionnaire dated June 9, 2009.  The record from the examination indicated the Veteran's right knee range of motion was 0 to 105 degrees, and that it was mildly swollen.  The Veteran told the doctor his knee was feeling much better, so he was advised to follow up on an as-needed basis.  See S. Orthopedics medical record dated June 9, 2009.

During the June 6, 2011, VA examination, the Veteran reported that he feels pain everyday, which is a 0 out of 10 at its best and a 8 to 9 out of 10 at its worst.  See VA examination dated June 6, 2011, page 2.  He also complained that his knee was unstable and gave out a few times per week.  He denied that it ever locked, or that he ever had episodes of dislocation or subluxation.  See id., at 3.  The Veteran indicated that he did not miss work due to his knee, although his hours were reduced.  He experienced flare ups when driving, which were alleviated by repositioning his knee, and he indicated that the flare ups did not cause a greater limitation of motion or have a functional impact on his life.  See id., at 5.  During the physical examination, the examiner observed that the Veteran's gait was normal.  He did not see any objective evidence of edema, effusion, instability, weakness, tenderness, swelling, joint laxity, muscle atrophy, ankylosis, abnormal movement, guarding of movement, or that the Veteran experienced pain with motion.  See id., at 6.  Range of motion tests were conducted three times, and the Veteran was able to flex and extend his knee from 0 to 130 degrees, although there was soreness and tightness at 130 degrees.  See id., at 7.  

Based on the Veteran's ranges of motion, as shown in his medical records and VA examination reports dating from May 2009 to June 2011, a rating in excess of 10 percent for limitation of extension under diagnostic code 5261 is not warranted.  
See 38 C.F.R. § 4.71a (2011).  In this regard, the Veteran has always been able to extend his knee to less than 5 degrees, which is the minimal limitation of extension for a 0 percent rating under 5261.  See id.  Similarly, under diagnostic code 5260, the Veteran's flexion has always exceeded 60 degrees, which is the minimal limitation of flexion required for a 0 percent rating, and thus a rating in excess of 10 percent is not warranted.  See id.  Moreover, a 10 percent rating has already been assigned under diagnostic code 5010 for arthritis with painful motion of the right knee, which, as noted above, refers the rater to diagnostic code 5003.  Accordingly, a higher rating is not warranted under diagnostic codes 5003 and 5010.  See id.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Johnson  v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  In this case, the Board does not find an increase due to functional loss is warranted.  While acknowledging the functional limitations imposed by the Veteran's right knee disability, including his difficulties with standing, walking, and bending, the Board finds, based on the evidence of record, that these limitations are expected concomitants of the Veteran's degenerative joint disease, and have already been compensated.  In this regard, although the Veteran consistently reported experiencing pain on a daily basis, he also indicated to VA examiners that his pain tends to vary, and can be extremely mild.  See VA examination dated May 26, 2009, page 2; VA examination dated June 6, 2011, page 2.  Indeed, in his June 2011 VA examination, he reported that his pain, on a scale of 0 to 10, reduces to a 0 at times.  See VA examination dated June 6, 2011, page 2.  He also reported that his knee pain only affected daily activities that involve bending or stooping, and that he did not miss work due to his knee.  See VA examination dated May 26, 2009, page 3; VA examination dated June 6, 2011, page 5.  Further, although his VA examinations recorded increased pain during flexion at 95 degrees and above, the Veteran's range of flexion still exceeded the limitations required to meet the criteria for a 0 percent rating under diagnostic code 5260.  See VA examination dated May 26, 2009, page 4; VA examination dated June 6, 2011, page 7.  Repetition did not exacerbate the Veteran's flexion or extension.  See VA examination dated June 6, 2011, page 2.  Occasional flare ups did not decrease his range of motion nor cause any increased functional impairment; thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.    See id., at 5.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether a separate rating under diagnostic code 5257 (recurrent subluxation or lateral instability) would be appropriate.  The Veteran's right knee disability was originally rated under diagnostic code 5257. There was a subsequent change in diagnostic code; however, this did not impact payment or a protected rating. Separate ratings may be assigned under diagnostic codes 5257 and 5003 for arthritis of the knee with limited motion, provided that limitation of motion at least meets the criteria for a 0 percent rating.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  Under 5257, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and  a 30 percent rating is assigned for severe impairment.  See id.  Here, although the Veteran reported that his knee occasionally gives out or buckles, the evidence of record is consistently negative for objective findings of subluxation or instability.  At the May 2009 VA examination, the Veteran did not exhibit instability, and his medial and lateral collateral ligaments were found to be normal.  See VA examination dated May 26, 2009, pages 3-4.  At the June 2011 VA examination, the Veteran reported that his knee was unstable, however he also indicated he did not use a brace, and the VA physician did not see any objective indication of instability.  See VA examination dated June 6, 2011, pages 3-4, 6.  The Board gives more weight to the objective findings of the medical professionals who have examined his knee and determined that no lateral instability exists than to the Veteran's statements to the contrary.  As such, the Board finds that a separate rating under diagnostic code 5257 is not warranted. 

The Board has also considered whether a separate rating is warranted under diagnostic code 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), which is rated at 20 percent. See 38 C.F.R. § 4.71a (2011).  However, while the Veteran's 2009 MRI showed tearing of the posterior horn of the lateral meniscus, and the evidence clearly shows he experienced pain and effusion, the Veteran did not have difficulties with his right knee locking.  See S. Orthopedics medical record dated May 8, 2009; VA examination dated June 6, 2011, page 3.  Indeed, the Veteran specifically denied experiencing "locking" numerous times.  See S. Orthopedics medical record dated May 8, 2009; VA examination dated June 6, 2011, page 3.  Thus, diagnostic code 5258 does not apply.  See 38 C.F.R. § 4.71a (2011). 

Diagnostic Code 5259 (removal of semilunar cartilage that is symptomatic), which is rated at 10 percent, similarly does not apply.  The Veteran had "nearly a complete meniscectomy" in 1988, see Operative Report dated April 29, 1988, which indicates that portions of cartilage may have been removed.  The May 2009 MRI noted that portions of the medial meniscus were attenuated, which was to be expected after the meniscectomy, but there was no clear evidence of recurrent or persistent tearing.  See MRI report dated May 28, 2009.  Additionally, the MRI did not show any definite chondral injuries, although chondromalacia.  See MRI report dated May 28, 2009.  The evidence of record does not set forth any particular symptoms specifically associated with the Veteran's meniscectomy.  The Board adds that the Veteran's major complaints of right knee pain and limitation of motion, as described in detail above, are already compensated under diagnostic code 5010-5261.

The record contains no evidence showing the Veteran has had ankylosis of the right knee, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, diagnostic codes 5256, 5262, and 5263, which pertain to those conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a (2011).

With regard to staged ratings, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent for his right knee disability at any point during the pendency of this claim, for the reasons discussed above.  The Veteran's range of motion, as set forth in the evidence of record, always exceeded the requirements of 5260 and 5261, even for a minimum rating.  See S. Orthopedics knee template dated May 8, 2009; VA examination dated May 26, 2009, page 4; S. Orthopedics medical record dated June 9, 2009; VA examination dated June 6, 2011, page 7.  The record showed no objective evidence of locking or instability, at any time.  See S. Orthopedics medical record dated May 8, 2009; VA examination dated June 6, 2011, page 3-4, 6; VA examination dated May 26, 2009, pages 3-4.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered the issue of a total disability rating based on individual unemployment (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the Veteran has suggested that his right knee affected the number of hours he could work in a day, the Veteran has specifically indicated that he is not seeking entitlement to TDIU.  See Notice of disagreement dated September 14, 2009, page 2.  Additionally, although the Veteran no longer works, he expressed to the June 2011 VA examiner that he left employment due to issues with his heart.  See VA examination dated June 6, 2011, page 5.  Thus, the Board finds that TDIU has not been raised by the record.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

In Thun, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)  is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's reported symptoms (i.e., pain and limitation of motion) are those contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The Veteran has not submitted evidence indicating that his right knee disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2011).  That the Veteran's right knee disability might limit his ability to work in certain capacities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996). The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Because the Board finds that the symptoms and functional limitations caused by the Veteran's right knee disability are contemplated by the rating criteria, there is no need to consider whether it causes marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011). 


ORDER

Entitlement to a rating in excess of 10 percent for internal derangement of the right knee with degenerative joint disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


